FILED 

                                                                             NOV. 21, 2013 

                                                                    I n the Office of the Clerk of Court 

                                                                  W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )            No. 30895-2-111
                                              )
                     Respondent,              )
                                              )
              v.                              )
                                              )
RODNEY WILLARD ANDREWS,                       )            UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       BROWN, J. - Rodney Willard Andrews appeals his conviction for intimidating a

public servant. He contends insufficient evidence links his threat to any attempt to

influence a public servant's official action. We affirm.

                                          FACTS

       On the afternoon of November 8, 2010, Child Protective Services (CPS)

investigator Sandra North attempted to contact Karolee Townsend regarding her child's

CPS intake. Following standard procedures, Ms. North visited Ms. Townsend's trailer

park home in Ephrata while accompanied by sheriffs deputies Patrick Pitt and Ryan

LaVergne. Ms. North and Deputy Pitt repeatedly knocked on the front door without

response.
No. 30895-2-111
State v. Andrews

       Eventually, Mr. Andrews opened the back door, appearing as if he just awoke

and asking why his visitors were there. Ms. North asked if Ms. Townsend was home.

He answered she was not and asked why Ms. North wanted to contact Ms. Townsend.

Ms. North answered she needed to speak with Ms. Townsend regarding her child's CPS

intake and tried to explain she could not speak with Mr. Andrews about it due to

confidentiality restrictions. Mr. Andrews became irate and agitated, saying Ms. North

had no reason to be there because Ms. Townsend's child was just fine. Ms. North

asked where Ms. Townsend might be located. Mr. Andrews said Ms. Townsend was

somewhere near Soap Lake, possibly at a friend's house. He refused to provide the

friend's name, address, or telephone number but agreed to go inside and contact Ms.

Townsend. He then told his visitors to go away and stop harassing him.

      Ms. North, Deputy Pitt, and Deputy LaVergne retreated to the lawn's edge and

waited about five minutes for Mr. Andrews to contact Ms. Townsend. Several times

while they waited, Mr. Andrews opened the back door narrowly, peered at them through

it, and closed it again. Believing her presence upset Mr. Andrews, Ms. North remained

out of view while the deputies knocked on the door for a follow up. Deputy Pitt asked if

Mr. Andrews had contacted Ms. Townsend and if she was on her way home. Without

opening the door, Mr. Andrews yelled several times for the deputies to go away and

stop harassing him or else he would come out and kick their asses.

      The deputies returned to their vehicle, where they located and called a telephone

number for Ms. Townsend. A male answered and said Ms. Townsend was on her way

home. When she arrived about five minutes later, Mr. Andrews exited the trailer and


                                           2

No. 30895-2-111
State v. Andrews

walked toward the deputies while shaking a stick and yelling he was going to kick their

asses. The deputies drew t~eir weapons. Deputy Pitt ordered Mr. Andrews to drop the

stick. Mr. Andrews obeyed and began walking back to the trailer. Deputy Pitt then

ordered Mr. Andrews to stop and kneel. Mr. Andrews disobeyed and continued walking

back to the trailer. After unsuccessfully deploying his taser, Deputy Pitt requested

dispatch to send assistance. Law enforcement arrested Mr. Andrews after a brief

scuffle in the trailer.

        The State charged Mr. Andrews with intimidating a public servant, third degree

assault, and obstructing a law enforcement officer. The trial court dismissed the

obstruction charge at the close of the State's case. A jury found him guilty of the

intimidation and assault charges. He appealed.

                                         ANALYSIS

       The issue is whether sufficient evidence supports Mr. Andrews's conviction for

intimidating a public servant. He contends the State failed to show he threatened the

deputies with the purpose of influencing their official action.

       The Fourteenth Amendment due process clause requires the State to prove all

essential elements of a charged crime beyond a reasonable doubt. In re Winship, 397
U.S. 358, 364, 90 S. Ct. 1068,25 LEd. 2d 368 (1970). Evidence is sufficient to

support a guilty finding if '''after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.'" State v. Green, 94 Wn.2d 216,221,616 P.2d 628

(1980) (emphasis omitted) (quoting Jackson v. Virginia, 443 U.S. 307, 319,99 S. Ct.


                                              3

No. 30895-2-111
State v. Andrews

2781, 61 L. Ed. 2d 560 (1979». An evidence sufficiency challenge "admits the truth of

the State's evidence and all inferences that reasonably can be drawn therefrom." State

v. Salinas, 119 Wash. 2d 192, 201, 829 P .2d 1068 (1992). We defer to the jury's

assessment of witness credibility and evidence weight. State v. CaNer, 113 Wn.2d

591,604,781 P.2d 1308,789 P.2d 306 (1989).

       A person intimidates a public servant if "by use of a threat, he or she attempts to

influence a public servant's ... official action." RCW 9A. 76.180(1 ).1 This crime

requires "evidence both that the defendant made a threat and that the threat was made

with the purpose of influencing a public servant's official action." State v. Montano, 169
Wash. 2d 872, 876,239 P.3d 360 (2010). Mr. Andrews concedes the threat element but

contests the attempt to influence element. The attempt to influence element requires

"evidence suggesting an attempt to influence, aside from the threats themselves or the

defendant's generalized anger at the circumstances." Id. at 877.

       Mr. Andrews cites Montano, 169 Wash. 2d 872; State v. Burke, 132 Wash. App. 415,

132 P.3d 1095 (2006); and State v. Moncada, 172 Wash. App. 364, 289 P.3d 752 (2012).

In Montano, the State charged the defendant with intimidating a public servant after he

violently resisted two arresting police officers, became increasingly angry, and hurled

insults and threats. 169 Wash. 2d at 874-75. The defendant said to the officers, "I know

when you get off work, and I will be waiting for you"; "I'll kick your ass"; and "I know you

are afraid, I can see it in your eyes." Id. at 875. Our Supreme Court affirmed pretrial



       We quote the current version of RCW 9A.76.180 though our legislature
       1
amended it for gender neutrality and technical revisions in Laws of 2011, ch. 336, § 407.

                                             4

No. 30895-2-111
State v. Andrews

dismissal, concluding,

       [T]here is simply no evidence to suggest that [the defendant] engaged in
       this behavior, or made his threats, for the purpose of influencing the police
       officers' actions. Instead, the evidence shows a man who was angry at
       being detained and who expressed that anger toward the police
       officers....
       . . . some evidence is required to link the defendant's behavior to an
       official action that the defendant wishes to influence.

'd. at 879-80.

       In Burke, a jury convicted the defendant of intimidating a public servant after he,

while drunk, rushed toward and "belly bump[ed]" an investigating police o'fficer at a

house party, disobeyed commands to step back, yelled profanities and "fighting threats,"

took a "fighting stance," and swung his fists. 132 Wash. App. at 417-18 (alteration in

original). The defendant admitted he was disappointed the officer might disband the

house party. 'd. at 418. Division Two of this court reversed the conviction, concluding,

           There is no direct evidence that [the defendant] intended to influence
       [the officer] other than that he used profanities and "fighting threats." And
       the manner of [the defendant]'s physical attack does not demonstrate his
       attempt to communicate, however subtly, a suggestion that [the officer]
       take, or not take, a course of action.

'd. at 421 (citation omitted).
       In Moncada, a jury convicted the defendant of intimidating a public servant after     .I
he, while drunk, clenched his fists, quickly approached an investigating state trooper on

Interstate Highway 90, and hurled profanities and threats. 172 Wash. App. at 366-67.

The defendant said to the trooper, "What the f**k do you want?"; "F**k you. What the

f**k are you going to do? Shoot me?"; "F**king shoot me"; and "Tase me or I will f**king




                                             5

No. 30895-2-111
State v. Andrews

kill you." Id. at 366 (alterations in original). Division Three of this court reversed the

conviction, concluding,

       "Tase me" is more specific than what was hurled in Burke. But it is still
       essentially an expression of anger and an invitation to fight. In context,
       ... [the defendantl's words and conduct here do not show an attempt to
       influence but rather a drunken tirade.

       . . . There is simply no evidence to suggest that this rage was purposeful.

Id. at 369.

       Mr. Andrews's case is unlike Montano, Burke, and Moncada. He became irate

and agitated by his visitors' attempt to contact Ms. Townsend regarding her child's CPS

intake. He told his visitors to leave and soon verbally threatened to injure the deputies if

they did not comply with his demand. But the deputies remained in a formal effort to

facilitate contact between a CPS investigator and Ms. Townsend. He was aware of this

effort. When Ms. Townsend arrived, he disrupted this effort by physically threatening

the deputies with a stick. Considering all, a rational jury could reasonably infer Mr.

Andrews made his verbal and physical threats with the purpose of influencing the

deputies to abandon their effort. The deputies were public servants and their effort was

official action. Thus, viewing the evidence in the light most favorable to the State, a

rational jury could find the attempt to influence element beyond a reasonable doubt.

       Mr. Andrews argues his words and conduct merely reflect his generalized anger

resulting from misunderstanding and perceived harassment. But the jury rejected his

argument and we defer to that assessment of witness credibility and evidence weight.
                                                                                               I
                                                                                               I
                                                                                               I
                                              6

No. 30895-2-111
State v. Andrews

Therefore, sufficient evidence supports Mr. Andrews's conviction for intimidating a

public servant.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                Brown, J.

WE CONCUR: 





                                           7